DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JORGE CASTILLO,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-434

                               [July 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 13-007022CF10A.

   Robert David Malove of The Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.